


Exhibit 10.2


SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is dated as of
February 2, 2015 (the “Effective Date”), by and between DuPont Fabros
Technology, Inc., a Maryland corporation (the “Company”), DF Property Management
LLC, a Delaware limited liability company (the “LLC”), and Hossein Fateh (the
“Executive”).
WHEREAS, the Company, the LLC and the Executive (collectively the “parties”)
previously entered into a Third Amended and Restated Employment Agreement dated
as of February 5, 2013, as amended by the First Amendment to Third Amended and
Restated Employment Agreement, dated December 2, 2014, by and among the Company,
the LLC and Executive (together, the “Employment Agreement”), under which the
Executive is employed by the Company and the LLC as President and Chief
Executive Officer;
WHEREAS, the Executive desires to voluntarily resign his employment with the
Company and the LLC under the Employment Agreement, but to remain as a director
and assume the role of Vice Chairman of the Company’s board of directors (the
“Board”);
WHEREAS, the parties desire to terminate the Employment Agreement, other than
those sections of the Employment Agreement that by their terms survive
termination of the Executive’s employment with the Company and the LLC (the
“Surviving Employment Agreement Sections”), upon the Executive’s separation from
employment as a result of his resignation of employment with the Company and the
LLC; and
WHEREAS, the parties desire to effectuate an amicable and orderly separation
from employment by setting forth herein the terms and conditions that will apply
thereto.
Accordingly, the parties hereby agree as follows:
1.Resignation. Executive shall resign from his employment as President and Chief
Executive Officer and from any and all other positions he may have as an
employee or officer with the Company and the LLC, and from any and all other
positions he may have as an employee, officer or director of any subsidiary or
affiliate of the Company, effective February 17, 2015 (the “Separation Date”),
which shall be the date of termination of the Executive’s employment and the end
of the Term referred to in Section 1 of the Employment Agreement. Until and
through the Separation Date, the Executive shall continue to be paid his current
salary at the annualized rate of Five Hundred Twenty-Two Thousand ($522,000)
(“Annual Salary Rate”), continue to receive the benefits, vacation and expense
payment or reimbursement as provided in Sections 3.3, 3.4 and 3.5 of the
Employment Agreement and continue to render services as an employee as provided
in Section 2.1 of the Employment Agreement. The parties agree to cooperate to
facilitate an effective transition to new leadership.


2.Designation as Vice Chairman of the Board.






--------------------------------------------------------------------------------




a.Contemporaneously with the execution of this Agreement, the Executive shall be
designated as Vice Chairman of the Company’s Board, to have the responsibilities
designated in the Company’s Bylaws. Service on the Board and related terms shall
be determined in accordance with the Company’s Bylaws and policies and other
governing documents as they exist from time to time.


b.From and after the Separation Date, for so long as Executive shall be a member
of the Board, the Executive shall be entitled to and shall receive the annual
compensation awarded to non-employee members of the Company’s Board, plus the
Company’s customary per-meeting fees attended in person and telephonically.


c.Nothing in this Agreement will prevent the Executive from resigning as Vice
Chairman and/or as a member of the Company’s Board, and any such resignation
shall not be a breach of this Agreement.


d.Executive will be permitted, where reasonable, to fulfill his duties as Vice
Chairman and as a member of the Company’s Board other than from the Company’s
headquarters, including attending meetings telephonically.


3.Compensation and Benefits Accrued at Termination.


a.The Executive shall be paid (i) Compensation and Benefits Accrued at
Termination, which shall be paid within five (5) business days after the
Separation Date, and (ii) any payment under the Company’s 2014 Short-Term
Incentive Compensation Plan (the “2014 STIC Plan”) to which Executive is
entitled (“2014 STIC Plan Payment”), which shall be paid no later than the
earlier of (A) the date on which payments under the 2014 STIC Plan are made to
plan participants other than Executive, and (B) March 15, 2015.


b.For purposes of this Agreement, “Compensation and Benefits Accrued at
Termination” means the following:


i.the unpaid portion of the Executive’s annual salary at the Annual Salary Rate,
pro-rated through the Separation Date, payable in accordance with the Company’s
regular pay schedule;


ii.except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the Separation Date under any
compensation and benefit plans, programs, and arrangements in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued;


iii.reasonable business expenses and disbursements incurred by Executive prior
to the Separation Date, to be reimbursed to Executive in accordance the
Company's reimbursement policies as in effect at the Separation Date; and


iv.to the extent consistent with the Company's policies for executives
generally, compensation for vacation time accrued but unused at the Separation
Date.






--------------------------------------------------------------------------------




4.Severance Payment. The Executive shall be paid a severance payment equal to
the sum of: (i) Executive’s annual salary on the Effective Date, plus (ii) the
average of the two highest annual cash bonus payments, if any, paid or approved
for payment to Executive during the preceding three completed performance years
(including the 2014 STIC Plan Payment) (the “Severance Payment”), which shall be
paid within five (5) business days after the date that is six months following
the Separation Date (or if earlier the Executive’s death).


5.Partial-Year Bonus. The Executive shall be paid sixty-eight thousand, six
hundred forty-seven dollars ($68,647) (the “Partial-Year Bonus”), which shall be
paid as soon as practicable but in no event later than fourteen (14) days
following the Separation Date.


6.Equity Awards.


a.All stock options, restricted stock, RSUs and other equity awards held by the
Executive on the Separation Date, as set forth on Schedule 1 attached hereto,
shall become fully vested and exercisable or free from repurchase restrictions
or other risk of forfeiture, as applicable, and all other terms of such awards
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such equity awards were granted.


b.Each of the award agreements for stock options held by the Executive on the
Separation Date, as set forth on Schedule 2 attached hereto (the “Stock Option
Award Agreements”), are hereby amended to provide that the Option Period (as
defined in the applicable Stock Option Award Agreement) for such stock options
will continue until the earliest to occur of (i) the date of termination of the
Executive’s Service (as defined in the Company’s 2011 Equity Incentive Plan) as
a Director of the Company and (ii) the date on which the stock option otherwise
would have expired pursuant to the applicable Stock Option Award Agreement. In
order to effect this amendment, each of the Stock Option Award Agreements is
hereby amended as follows:


i.
The last paragraph of Section 2 of each of the Stock Option Award Agreements is
hereby amended and restated as follows:



Except as provided in this Section 2 or any other agreement with the Company to
which the Participant is a party, any options to purchase shares of Common Stock
with respect to the Stock Option Award that are not vested on or before the date
of the Participant’s termination of Service, as that term is defined in
Company’s 2011 Equity Incentive Plan (the “Termination Date”), shall be
forfeited on the date that such Service terminates. Each Stock Option Award may
be exercised after the date of the Termination Date only with respect to the
number of Stock Option Awards that were exercisable on the Termination Date, and
a Participant may exercise such a Stock Option Award, before the expiration of
the Option Period, during the period beginning on the Termination Date and
ending on the 90th day following Termination Date. For the avoidance of doubt,
all of the Stock Option Award became vested under the Separation Agreement to
which Participant was a party with the Company.
ii.
Section 7 of each of the Stock Option Award Agreements is hereby amended and
restated as follows:







--------------------------------------------------------------------------------




No Right to Continued Service. The grant of the Stock Option Award does not give
the Participant any right with respect to continuance of Service, as that term
is defined in the Company’s 2011 Equity Incentive Plan, nor shall it interfere
in any way with the right of the Company or an Affiliate to terminate his
Service at any time.
7.Performance-Based Awards/Award of Common Stock.


a.Any performance objectives applicable to the performance-based restricted
stock, RSUs, stock units, other equity awards and other long-term incentive
awards (including cash awards) held by the Executive, as set forth on Schedule 3
attached hereto, shall be deemed to have been met at the greater of (A) target
level at the Separation Date, or (B) actual performance at the Separation Date,
and such amounts shall become fully vested and non-forfeitable as a result of
termination of employment at the Separation Date, and, in other respects, such
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted.
b.In consideration of the Executive entering into this Agreement, on the
Separation Date, the Company shall award to the Executive that number of shares
of common stock of the Company, par value, $0.001 per share, equal to one
million seven hundred fifty thousand dollars ($1,750,000) divided by the average
of the opening and closing prices of the Company’s common stock on the date that
the award is granted, which common stock shall be fully vested and free from
repurchase restrictions or other risk of forfeiture.


8.COBRA Payment. The Executive shall separately be provided with a notification
of rights pursuant to the law known as COBRA to elect continuation of health
insurance coverage (i.e., medical dental and vision) under the Company’s group
health plan(s) in which the Executive, his spouse and any dependent children are
participating as of the Separation Date. Assuming election of COBRA continuation
coverage, the Company shall pay the cost of such continuation coverage for the
Executive, his participating spouse and any participating dependents for a
period of eighteen (18) months after the Separation Date.


9.Administrative Support. Until such time as determined otherwise by the Board,
but in no event less than a period of one (1) year after the Effective Date, the
Company and the LLC shall provide the Executive at the Company’ s sole expense
with:


a.office space in the Company’s headquarters for use by the Executive when
performing services as Vice Chairman or otherwise for the benefit of the
Company;


b.a laptop computer and related IT support;


c.a cellular telephone with a voice and data plan consistent with such plans
provided by the Company and/or the LLC to its employees, and, upon termination
of this Agreement or the services under this Section 9(c), the Executive shall
be entitled to retain the number associated with such cellular telephone;


d.an electronic mail address for use by the Executive when performing services
as Vice Chairman or otherwise for the benefit of the Company;


e.an aircard wireless broadband modem and associated data plan;




--------------------------------------------------------------------------------






f.smart tags;


g.parking space at the Company’s headquarters, and Executive shall retain the
parking space that is designated for his exclusive use as of the Effective Date;


h.a Company paid American Express card for use by the Executive for
Company-related expenses; and


i.the services of an administrative assistant employed by the Company, the LLC
or one of their respective subsidiaries, which such assistant shall be the
administrative assistant assigned to Executive as of the Effective Date or, if
such person’s employment with the Company is terminated, an administrative
assistant designed by Executive, which such designation shall be subject to the
Company’s prior written consent, which such consent shall not be unreasonably
withheld, delayed or conditioned.


10.Code Section 409A Compliance. The parties acknowledge and agree that the
interpretation of Section 409A of the Internal Revenue Code, as amended (the
“Code”) and its application to the terms of this Agreement is uncertain and may
be subject to change as additional guidance and interpretations become
available.  In no event whatsoever shall the Company or the LLC be liable for
any tax, interest or penalties that may be imposed on the Executive by Code
Section 409A or any damages for failing to comply with Code Section 409A.


11.Release. For and in consideration of the payments, awards and support
provided in Sections 4 through 9 of this Agreement, including but not limited to
the Severance Payment and the Partial-Year Bonus, and for other good and
valuable consideration, the Executive hereby, for the Executive, the Executive's
spouse and his children, the Executive's heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, forever releases, discharges and covenants not to sue the Company, the
LLC or any of their divisions, affiliates, subsidiaries, parents, branches,
predecessors, successors, assigns, and, with respect to such entities, their
officers, directors, trustees, employees, agents, shareholders, administrators,
general or limited partners, representatives, attorneys, insurers and
fiduciaries, past, present and future (the “Released Parties”) from any and all
claims of any kind (other than the “Company Excluded Claims,” as defined below)
arising out of, or related to, his employment with the Company, the LLC, its
affiliates and subsidiaries (collectively, with the Company and the LLC, the
“Affiliated Entities”) or the Executive's separation from employment with the
Affiliated Entities, which the Executive now has or may have against the
Released Parties, whether known or unknown to the Executive, by reason of facts
which have occurred on or prior to the date that the Executive has signed this
Agreement. Such released claims include, without limitation, any and all claims
relating to the foregoing under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, as amended, 29 U.S.C. 621 et. seq., Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards
Act, as amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities
Act, as amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil
Rights Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act
of 1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical
Leave Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state,
District of Columbia or local laws regarding employment discrimination and/or
federal, state, District of Columbia or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of the Executive's employment with the Affiliated Entities, as well
as any and all claims under state or District of Columbia contract or tort law
or any other source of law.




--------------------------------------------------------------------------------




“Company Excluded Claims” means: (i) any non-waivable rights under governing
law, (ii) claims to enforce the terms of this Agreement and to the consideration
under this Agreement, (iii) rights in respect of any equity, equity awards,
stock options, restricted stock, RSUs, and performance based awards of the
Company or any affiliates thereof held by or awarded to the Executive, his
affiliates (including, without limitation, any trust or estate planning
vehicle), the Executive's family members, (iv) the Executive’s rights to
indemnification and D&O, E&O and liability insurance protection, (v) vested
rights under the Company’s retirement and welfare benefit plans, and (vi) rights
to the Compensation and Benefits Accrued at Termination and the 2014 STIC Plan
Payment.


The Executive has read this Agreement carefully, and by signing below, confirms
that he understands its terms and enters into it knowingly and of his own free
choice. The Executive acknowledges that he has been given at least twenty-one
(21) days to consider all of its terms and is being advised herein to consult
with an attorney and any other advisors of the Executive's choice prior to
executing this Agreement. The Executive fully understands that by signing below
the Executive is voluntarily giving up any right which the Executive may have to
sue or bring any other claims seeking monetary of other relief against the
Released Parties based on any claims lawfully released in this Agreement,
including but not limited to any rights and claims under the Age Discrimination
in Employment Act. If the Executive signs this Agreement before the end of the
twenty-one (21) day period, he acknowledges he has done so voluntarily of his
own free choice. The Executive also understands that the Executive has a period
of seven (7) days after signing this Agreement within which to revoke his
Agreement by delivering written notice of such revocation to the Company’s
official who has signed this Agreement below, and that the Agreement is not
effective and enforceable and neither the Company nor any other person is
obligated to make any payments or provide any other benefits to the Executive
pursuant to the Agreement until eight days have passed since the Executive's
signing of this Agreement without the Executive's signature having been revoked,
other than any accrued obligations or other accrued benefits payable.
For good and valuable consideration, the undersigned Company representative, on
behalf of the Company and each of the Company Parties hereby forever releases,
discharges and covenants not to sue the Executive, the Executive's spouse and
his children, the Executive's heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal representatives, successors and assigns
(collectively, the “Executive Released Parties”) from any and all claims of any
kind which any such person or entity now has or may have against any of the
Executive Released Parties, whether known or unknown, by reason of facts which
have occurred on or prior to the date that the Company has signed this
Agreement, including, without limitation, any and all claims under state or
District of Columbia contract or tort law or any other source of law.




--------------------------------------------------------------------------------




12.Ownership of Work; Remedies.


a.Executive will promptly disclose in writing to the Company all inventions,
discoveries, developments, improvements and innovations (collectively referred
to as “Inventions”) that Executive has conceived or made during the period from
the Separation Date until Executive is no longer a member of the Board;
provided, however, that in this context “Inventions” are limited to those which
(i) relate in any manner to the existing or contemplated business activities of
the Company and its affiliates; (ii) are suggested by or result from Executive's
services as a director of the Company; or (iii) result from the use of the time,
materials or facilities of the Company and its affiliates. All Inventions will
be the Company's property rather than Executive's. Should the Company request
it, Executive agrees to sign any document that the Company may reasonably
require to establish ownership in any Invention.


b.Executive agrees to cooperate with the Company by making himself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary or affiliate of the
Company, as may be reasonably requested and after taking into account
Executive's post-termination responsibilities and obligations. The Company
agrees to reimburse Executive, on an after-tax basis, for all reasonable
expenses actually incurred in connection with his provision of testimony or
assistance and to pay a mutually agreed hourly fee to Executive for any
assistance provided after termination of Executive's employment.


c.Executive shall not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. The members of the Board, the
executive officers of the Company and any personnel who are generally
responsible for communications with investors and the public (including, without
limitation, the Company's public relations and investor relations personnel)
shall not, at any time during the Term and thereafter, make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally or otherwise, or take any action which may, directly or indirectly,
disparage or be damaging to Executive or his reputation. The Company shall be
liable for any such statement, representation, communication or action by any
such member of the Board, executive officer or personnel. Notwithstanding the
foregoing, nothing in this Agreement shall preclude Executive from making
truthful statements that are required by applicable law, regulation or legal
process, including truthful statements in connection with an action, suit or
other proceeding to enforce Executive's or the Company's respective rights under
this Agreement.


d.Executive agrees that any breach of the terms of this Section 12 would result
in irreparable injury and damage to the Company for which the Company would have
no adequate remedy at law; Executive therefore also agrees that in the event of
said breach or any threat of breach and notwithstanding Section 13 the Company
shall be entitled to seek an immediate injunction and restraining order from a
court of competent jurisdiction to prevent such breach and/or threatened breach
and/or continued breach by Executive and/or any and all persons and/or entities
acting for and/or with Executive, without having to prove damages. The
availability of injunctive relief shall be in addition to any other remedies to
which the Company may be entitled




--------------------------------------------------------------------------------




at law or in equity, but remedies other than injunctive relief may only be
pursued in an arbitration brought in accordance with Section 13. The terms of
this Section 12.d. shall not prevent the Company from pursuing in an arbitration
any other available remedies for any breach or threatened breach of this Section
12, including but not limited to the recovery of damages from Executive.


13.Governing Law; Disputes; Arbitration.


a.Governing Law. This Agreement and the Surviving Employment Agreement Sections
are governed by and are to be construed, administered, and enforced in
accordance with the laws of the District of Columbia, without regard to
conflicts of law principles. If under the governing law, any portion of this
Agreement or any portion of the Surviving Employment Agreement Sections is at
any time deemed to be in conflict with any applicable statute, rule, regulation,
ordinance, or other principle of law, such portion shall be deemed to be
modified or altered to the extent necessary to conform thereto or, if that is
not possible, to be omitted from this Agreement or the Surviving Employment
Agreement Sections. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof or thereof.
 
b.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the Surviving Employment Agreement Sections shall be settled
exclusively by arbitration in the District of Columbia by three arbitrators in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association in effect at the time of submission to
arbitration. Judgment may be entered on the arbitrators' award in any court
having jurisdiction. For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Columbia, (ii) any of the courts of the
District of Columbia, or (iii) any other court having jurisdiction. The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
or he may now or hereafter have to such jurisdiction and any defense of
inconvenient forum. The Company and Executive hereby agree that a judgment upon
an award rendered by the arbitrators may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each party shall
bear its or his costs and expenses arising in connection with any arbitration
proceeding pursuant to this Section 13; provided, however, that the party that
substantially prevails in an arbitration shall be reimbursed by the other party
for all reasonable costs, including reasonable attorneys' fees and costs,
incurred by such prevailing party in connection with the arbitration.
Notwithstanding any provision in this Section 13, Executive shall be paid all
compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement.


c.Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement, the Surviving Employment Agreement Sections or any
decision by arbitrators or judgment by a court of law pursuant to this Section
13 but which has not been timely paid shall bear interest at the prime rate in
effect at the time such amount first becomes payable, as quoted by the Company's
principal bank.


d.LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION




--------------------------------------------------------------------------------




RELATED TO THIS AGREEMENT OR the Surviving Employment Agreement Sections, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT OR the Surviving Employment
Agreement Sections (WHETHER EXPRESS OR IMPLIED BY EITHER LAW OR FACT), OR ANY
OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART ON ANY BREACH OF ANY PROVISION
OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED TO CONTRACTUAL DAMAGES PLUS
INTEREST ON ANY DELAYED PAYMENT AT THE LOWER OF (I) THE RATE PERMITTED BY
SECTION 13.C. OR (II) THE MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW
FROM AND AFTER THE DATE(S) THAT SUCH PAYMENTS WERE DUE AND SHALL EXCLUDE
CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES EVEN IF THE RULES REFERRED TO IN
SECTION 13.B. WOULD PROVIDE OTHERWISE.


e.WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, the
Surviving Employment Agreement Sections OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT. This provision is subject to Section 13.b,
requiring arbitration of disputes hereunder.


14.Surviving Terms of Employment Agreement. The parties understand and agree the
Employment Agreement is hereby terminated, other than the Surviving Employment
Agreement Sections, and that they continue to be bound by and agree to comply
with their respective obligations under the Surviving Employment Agreement
Sections.


15.Miscellaneous.


a.Integration. This Agreement cancels and supersedes the Employment Agreement,
other than the Surviving Employment Agreement Sections, and except as stated
herein, does not cancel or supersede any other ongoing agreements between the
Executive and the Company or the LLC with respect to obligations following
termination of employment. This Agreement otherwise constitutes the entire
agreement among the parties with respect to the Executive’s separation from
employment as a result of his resignation of employment with the Company and the
LLC, and no modification or waiver of any provision hereof shall be effective
unless in writing and signed by the parties hereto. The Executive shall not be
entitled to any payment or benefit under this Agreement which duplicates a
payment or benefit received or receivable by the Executive under such prior
agreements and understandings or under any benefit or compensation plan of the
Company.


b.Successors; Transferability. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise, and whether
or not the corporate existence of the Company continues) to all or substantially
all of the business and/or assets of the Company to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise,
and, in the case of an acquisition of the Company in which the corporate
existence of the Company continues, the ultimate parent company following such
acquisition. Subject to the foregoing, the Company may




--------------------------------------------------------------------------------




transfer and assign this Agreement and the Company's rights and obligations
hereunder only to another entity that is substantially comparable to the Company
in its financial strength and ability to perform the Company's obligations under
this Agreement. Neither this Agreement nor the rights or obligations hereunder
of the parties hereto shall be transferable or assignable by Executive, except
in accordance with the laws of descent and distribution, for estate or tax
planning purposes or as specified in Section 15.c.


c.Beneficiaries. The Executive shall be entitled to designate (and change, to
the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive's
death.


d.Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:
If to the Company or the LLC:
DUPONT FABROS TECHNOLOGY, INC.
1212 New York Avenue, NW, Suite 900
Washington, D.C. 20005
Attention: Secretary


With a copy to:
Stuart A. Barr
Hogan Lovells US LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004


If to the Executive:


Hossein Fateh


Address on file with the Company


With a copy to:
Robert G. Lian Jr.
Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Avenue, N.W.
Washington, D.C. 20036-1564


If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service (or facsimile, if the parties supply fax numbers as described
in the preceding sentence), such notice or advice shall be effective when




--------------------------------------------------------------------------------




sent, and, in the cases of certified or registered mail, shall be effective two
business days after deposit into the mails by delivery to the U.S. Post Office.
e.Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.


f.Headings. The headings of this Agreement are for convenience of reference only
and do not constitute a part hereof.


g.No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.


h.Offsets; Withholding; Other. The amounts required to be paid by the Company to
the Executive pursuant to this Agreement shall not be subject to offset other
than with respect to any amounts that are owed to the Company by the Executive
due to his receipt of funds as a result of his fraudulent activity. The
foregoing and other provisions of this Agreement notwithstanding, all payments
or awards of common stock of the Company to be made to the Executive under this
Agreement or otherwise by the Company shall be subject to withholding to satisfy
withholding taxes and other required deductions. In the event of the Executive’s
death prior to the Separation Date or payment of any amount due under this
Agreement, the payments otherwise due hereunder shall be payable to the
Executive’s beneficiary or estate, and the terms of any life insurance or other
relevant death benefits shall apply. The Executive shall return to the Company
on or before the Separation Date all equipment, property and confidential
information of the Company or the LLC in his possession or control (whether in
paper or other tangible form or electronic form), excepting personal
compensation, financial and benefits information and items possessed in his
capacity as a director of the Company. No benefits or amounts hereunder will be
subject to an obligation of the Executive to mitigate.


i.Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and permitted assigns.


j.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument. PDF and electronic/facsimile copies shall have the
effect of originals.
k.Due Authority and Execution. The execution, delivery and performance of this
Agreement have been duly authorized by the Company and this Agreement represents
the valid, legal and binding obligation of the Company, enforceable against the
Company according to its terms.
l.Representations of the Executive. The Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. Notwithstanding a termination by




--------------------------------------------------------------------------------




the Company under this Section 15.l, the Executive's obligations under Section
13 shall survive such termination.


16.Disclosure. The Executive will be consulted on any press release or other
public disclosure regarding his separation from the Company, and such release
and disclosure will be subject to the Executive’s prior agreement, which shall
not be unreasonably withheld, conditioned or delayed.


17.Certain Definitions. For purposes of this Agreement:
a.an “affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person, and includes subsidiaries;


b.a “business day” means the period from 9:00 am to 5:00 pm on any weekday that
is not a banking holiday in New York City, New York;


c.a “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority;
and


d.a “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.


[Signature page follows]


        
  








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have signed their names as of the first day and
year written above.
DUPONT FABROS TECHNOLOGY, INC.


By:     /s/ Lammot J. du Pont        
Name:    Lammot J. du Pont
Title:    Chairman of the Board


DF PROPERTY MANAGEMENT LLC


By:
DuPont Fabros Technology, L.P.,

its Managing Member


By:
DuPont Fabros Technology, Inc.,

its General Partner




By:     /s/ Lammot J. du Pont        
Name:    Lammot J. du Pont
Title:    Chairman of the Board




/s/ Hossein Fateh            
Name: Hossein Fateh








--------------------------------------------------------------------------------




Schedule 1


Option Award
 
Unvested Options
 
Exercise Price
2012 Stock Option Award
 
50,374
 
$22.57
2013 Stock Option Award
 
122,807
 
$22.62
Total
 
173,181
 
N/A









--------------------------------------------------------------------------------




Schedule 2


Outstanding Stock Option Award Agreements:


1.
Stock Option Award Agreement, dated February 25, 2010, between the Company and
Executive, with respect to option to purchase 97,223 shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”);



2.
Stock Option Award Agreement, dated February 24, 2011, between the Company and
Executive, with respect to option to purchase 298,103 shares of the Common
Stock;



3.
Stock Option Award Agreement, dated February 23, 2012, between the Company and
Executive, with respect to option to purchase 151,123 shares of the Common
Stock; and



4.
Stock Option Award Agreement, dated February 21, 2013, between the Company and
Executive, with respect to option to purchase 184,211 shares of the Common
Stock;











--------------------------------------------------------------------------------




Schedule 3


Performance Unit Award
 
Target Award Unvested
2013 Performance Unit Award
 
38,479
2014 Performance Unit Award
 
68,413







